DETAILED ACTION

Response to Amendment
	Claims 1, 4-9, 12-15, 19, and 20 are currently pending.  Claims 2, 3, 10, 11, and 16-18 are cancelled.  The previously stated 112, 1st paragraph rejection of claims 1, 4-9, 12-15, 19, and 20 is withdrawn.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 4-9, 12-15, 19, and 20 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

				 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bertucci et al (US 2014/0141287) in view of Wand (US 2015/0293150), and further in view of Adkins (US 2836775) and Nakayama (WO 2016/148032 A1) using (US 2018/0031613) as an equivalent English translation.  
Regarding claims 1, 4, 5, 12, 14, 15, and 20, Bertucci et al discloses a system mounted in a vehicle comprising: 

a battery control module “18” that is arranged side by side with the battery pack including battery stacks, the battery control module comprising:
a bus bar “50b” by which the battery pack and an electrical load are electrically connected to each other, wherein the bus bar has a first connection end connected to the electrical 20load and a second connection end connected to the battery pack, wherein the first connection end is located closer to the controller than the second connection end is in the height direction;
a primary contactor “32” (switch) by which an electrical connection between the battery pack (battery module) and the electrical load via the bus bar is switched on and off, wherein the primary contactor is provided in the bus bar to be connected to the second connection end, wherein the primary contactor is located between the bus bar and the controller in the height direction;
a controller “28” (control unit) including circuitry to determine the current provided by the battery pack which inherently comprises a current sensor by which a current of the bus bar is detected, wherein an electric signal of the current sensor is inputted into the controller, and wherein a connection switching of the primary contactor (switch) is controlled; and

wherein the bus bar is located to face the upper side surface of the battery cell in the height direction and the controller is located to face the lower side surface of the battery cell in the height direction;
wherein a connection portion between the connection terminal and the current sensor is more closely disposed at a side of the controller than a connection portion of the primary contactor ([0011],[0027],[0031],[0033],[0038], [0039] and Fig. 1-3).
However, Bertucci et al does not expressly teach a first shielding part, wherein the first shielding part, arranged between the current sensor and the switch, has a groove with the bus bar passing through the groove; the switch being configured to generate a magnetic field to switch over connections between the bus bar and the electric load based on the generated magnetic field (claims 1 and 20); 30 the connection portion being located closer to the control unit than that a connection portion of the 15switch is, the bus bar being connected with the connection portion of the switch (claims 4 and 12); wherein the first connection end is located closer to the control unit than the second connection end is in the height direction; and25 the current sensor is provided in the bus bar to be connected to the first connection end (claim 5); the current sensor is provided in the bus bar to be connected to the first connection end (claim 14).
Wand discloses a bussed electrical center “34” (control module) comprising a shielding part “46c” (first shielding part); a current sensor “42” configured to detect current passing through a bus bar “50” by converting, to an electrical signal, a magnetic field generated by the current passing through the bus bar, and a contactor “38” 

    PNG
    media_image1.png
    1009
    602
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bertucci battery pack to include a first shielding part, wherein the first shielding part, arranged between the current sensor and the switch, has a groove with the bus bar passing through the groove; the switch being configured to generate a magnetic field to switch over connections between the bus bar and the electric load based on the generated magnetic field; 30the connection portion 
	However, Bertucci et al as modified by Wand does not expressly teach a switch including magnets which generate a magnetic force spatially bending a flow of a discharge current caused when an electric connection between the battery module and the electric load changes 69from an electrically connected state to an electrically disconnected state, the magnets being magnetized in a lateral direction that is orthogonal to the height direction and the longitudinal direction respectively, and the magnets being located on opposite sides of the bus bar in the lateral direction so that a magnetic flux generated by the magnets crosses the bus bar (claims 1 and 20).
	Adkins discloses a bus bar relay (switch) which provides a means for effecting a control in response to the magnetic field established by the direct current flowing in the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bertucci/Wand control module to include a switch including magnets which generate a magnetic force spatially bending a flow of a discharge current caused when an electric connection between the battery module and the electric load changes 69from an electrically connected state to an electrically disconnected state, the magnets being magnetized in a lateral direction that is orthogonal to the height direction and the longitudinal direction respectively, and the magnets being located on opposite sides of the bus bar in the lateral direction so that a magnetic flux generated by the magnets crosses the bus bar in order to utilize a switch that is operable in accordance with the current flowing in the circuit and an operating flux in accordance with the voltage impressed on the circuit, the two fluxes combining either additively or subtractively to operate the switch in accordance with power demand  
	However, Bertucci et al as modified by Wand and Adkins does not expressly teach a current sensor which is positionally arranged to be opposed to the magnet of the switch in the direction which is orthogonal to the height direction, the current sensor being configured to detect current passing through the bus bar, the current sensor including:  a magnetoelectric conversion element converting, into an electrical signal, the magnetic field in the longitudinal direction, and a second shielding part which is positionally arranged to be opposed to the magnetoelectric conversion element in the height direction, the second shielding part reducing the magnetic field in the height direction, from passing the magnetoelectric conversion element (claims 1 and 20).
	Nakayama discloses a current sensor configured to measure current flowing in two bus bars “3” & “13” aligned in an X direction (direction which is orthogonal to the height direction), the current sensor including a sensing element “4” (magnetoelectric conversion element) converting, into an electrical signal, the magnetic field in the longitudinal direction, and upper shield plate “6” (second shielding part) which is positionally arranged to be opposed to the sensing element in the Z direction (height direction), the upper shield plate reducing the magnetic field in the height direction from passing the sensing element ([0028],[0032],[0033] and Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bertucci/Wand/Adkins control module to include a current sensor which is positionally arranged to be opposed to the magnet of 
	Regarding claims 6 and 13, Bertucci et al discloses bus bar “50b” that is disposed at a side of the upper end surface74 of the battery cell in the height direction, and the controller is disposed at a side of the lower end surface thereof in the height direction; and the primary contactor (switch) is disposed between the bus bar and the controller (Figs. 1 and 3).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bertucci et al in view of Wand, Adkins, and Nakayama as applied to claim 1 above, and further in view of Nakahama et al (US 2012/0129023).  In addition, Bertucci et al also discloses a case “76” that contains at least a whole of the bus bar, the primary contactor, the current sensor, and a first shielding part, wherein the battery pack includes a plurality of the battery 10stacks; and a mounting part “41” that contains at least the portion of the bus bar, the primary contactor, the current sensor, and the conductive traces, wherein the . 
However, Bertucci et al as modified by Wand and Adkins does not expressly teach a battery module including a plurality of battery-side ventilation holes and through which wind flows into the plurality of battery stacks; and a case that is arranged between the two battery-side ventilation holes among the battery-side ventilation holes, the two battery-side ventilation holes being provided in a lateral direction perpendicular to both the longitudinal direction and the height direction (claim 7); a 15mounting part that includes a plurality of control-side ventilation holes through which wind flows to the plurality of battery stacks, the plurality of control-side ventilation holes being formed in a lateral direction perpendicular to both the longitudinal and height directions; and25 a part of whole of the bus bar, the switch, the current sensor, and the shielding part that are arranged between the two of the plurality of control-side ventilation holes that are arranged in the lateral direction (claim 8).
Nakahama et al teaches the concept of forming air inlets “25” (two battery-side ventilation holes) in a casing “2” (case) that are arranged in a lateral direction orthogonal to the longitudinal direction and the height direction and through which outside air (wind) is guided into the battery stack ([0031] and Fig. 7).  
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bertucci et al in view of Wand, Adkins, and Nakayama as applied to claim 12 above, and further in view of Kawai et al (US 2010/0182154).  In addition, Bertucci et al also discloses a battery control module that is arranged side by side with the battery pack in the .
		However, Bertucci et al as modified by Wand, Adkins, and Nakayama does not expressly teach a control module that is provided at an installation space under a seat of a vehicle (claim 19).
		Kawai et al discloses a battery unit “5” that is located under a seat of a vehicle ([0028] and Fig. 1).  Examiner’s note:  since the Bertucci battery control module is attached to the battery pack, the mounting of the battery pack to the vehicle would necessarily result in a control module being installed under a seat of a vehicle.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Bertucci/Wand/Adkins/Nakayama battery control module to be provided at an installation space under a seat of a vehicle in order to utilize the available space within an electric vehicle to install the battery pack.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 12-15, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729